Monks, J.
2. 3. I concur in the conclusion reached by Hadley, C. J., and G-illett, J'., that the running of interurban cars upon city streets is not an additional burden, and that appellant is not entitled to recover therefor; and also in their conclusion that there are allegations in the complaint which sufficiently charge a special injury to appellant’s real estate, caused by appellees in operating said road, under the rule declared in Mordhurst v. Ft. Wayne, etc., Traction Co. (1904), 163 Ind. 268, 281, 66 L. R. A. 105, 106 Am. St. 222, and for this reason alone the court below erred in overruling the demurrer to the complaint.